Citation Nr: 0613147	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1946.  He died on January [redacted], 2004.  The appellant 
is his son.  He appealed to the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In this case, the appellant is seeking reimbursement of the 
veteran's burial costs.  In support of his claim, he 
submitted a document from the Department of the Navy, 
Headquarters United States Marine Corps, showing that the 
veteran had been a member of the permanent disability retired 
list and awarded a 40 percent rating at time of discharge 
from service.  He also submitted a copy of the veteran's 
obituary showing that he incurred injuries during service.  
The Board has construed the submission of these documents and 
the appellant's statements in regard to the current claim as 
raising the issue of entitlement to service connection for 
the veteran's death.  The appellant's claim for burial 
benefits is inextricably intertwined with the claim for 
service connection for the cause of the veteran's death.  
Accordingly, the RO must adjudicate the claim for service 
connection for the cause of the veteran's death prior to 
readjudicating the claim for entitlement to burial benefits.  

If the RO denies the claim for entitlement to service 
connection for the cause of the veteran's death, the RO 
should remind the appellant that he must submit a new notice 
of disagreement and a new substantive appeal in order to 
appeal the cause of death to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure 
that all VCAA notice obligations have been satisfied 
in accordance with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  This must 
include informing the appellant of the information 
and evidence necessary to substantiate a claim for 
service connection for the cause of the veteran's 
death. This should also include informing the 
appellant of which evidence will be retrieved by VA; 
which evidence, if any, he is expected to obtain and 
submit; and that he should provide any evidence in 
his possession that pertains to the claims.  

2.  When the above action has been accomplished, the 
RO must adjudicate the issue of entitlement to 
service connection for the cause of the veteran's 
death, and readjudicate the issue of entitlement to 
burial benefits.  If any benefit sought on appeal is 
not granted to the appellant's satisfaction, he 
should be provided a supplemental statement of the 
case (SSOC) on all issues in appellate status and be 
afforded the appropriate opportunity to respond.  The 
appellant should be reminded that a new notice of 
disagreement and a new substantive appeal must be 
submitted in order to appeal a claim of entitlement 
to service connection for the cause of the veteran's 
death to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





